                  Case 19-11739-LSS    Doc 158     Filed 08/28/19   Page 1 of 16



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE
______________________________
                                     )
In re:                               ) Chapter 11
                                     )
iPic-Gold Class Entertainment,       ) Case No. 19-11739 (LSS)
LLC, et al.,                         )
                                     )
                    Debtors.         ) (Jointly Administered)
                                     )
                                     ) Re: Docket Nos. 7, 73
                                     )
                                     ) Obj. Deadline: 9/4/19, 4:00 p.m.
                                     ) Hearing Date: 9/11/19, 11:00 a.m.
______________________________       )

         OBJECTION OF CERTAIN UTILITY COMPANIES TO THE
   DEBTORS’ MOTION FOR INTERIM AND FINAL ORDERS (A) APPROVING
   THE DEBTORS’ PROPOSED ADEQUATE ASSURANCE OF PAYMENT FOR
    FUTURE UTILITY SERVICES, (B) PROHIBITINIG UTILITY COMPANIES
 FROM ALTERING, REFUSING, OR DISCONTINUING SERVICES, (C) APPROVING
   THE DEBTORS’ PROPOSED PROCEDURES FOR RESOLVING ADEQUATE
      ASSURANCE REQUESTS, AND (D) GRANTING RELATED RELIEF

        Arizona Public Service Company(“APS”), Florida Power & Light Company (“FPL”) and

Southern California Gas Company (“SoCalGas”) (collectively, the “Utilities”), hereby object to

the Debtors’ Motion For Interim and Final Orders (A) Approving the Debtors’ Proposed

Adequate Assurance of Payment For Future Utility Services, (B) Prohibiting Utility Companies

From Altering, Refusing, or Discontinuing Services, (C) Approving the Debtors’ Proposed

Procedures For Resolving Adequate Assurance Requests, and (D) Granting Related Relief (the

“Utility Motion”)(Docket No. 7), and set forth the following:




ME1 31312842v.1
                  Case 19-11739-LSS     Doc 158     Filed 08/28/19     Page 2 of 16



                                           Introduction

        The Debtors’ Utility Motion improperly seeks to shift the Debtors’ obligations under

Section 366(c)(3) from modifying the amount of the adequate assurance of payment requested by

the Utilities under Section 366(c)(2) to setting the form and amount of the adequate assurance of

payment acceptable to the Debtors. This Court should not permit the Debtors to shift their

statutory burden.

        The Debtors seek to have this Court approve their form of adequate assurance of

payment, which is a bank account containing $225,000 that supposedly equals approximately one-

half of the Debtors’ average monthly utility charges (the “Bank Account”). The Court should

reject the Debtors’ proposed Bank Account because: (1) Outside of bankruptcy court’s that

ignore the plain language of Section 366, this “form” of security is not a recognized form of

security by any public utility commission, (2) The Utilities bill the Debtors on a monthly basis and

provide the Debtors with generous payment terms pursuant to applicable state law, tariffs and/or

regulations, and a two-week account is not sufficient in amount or in form to provide the Utilities

with adequate assurance of payment; (3) Section 366(c) of the Bankruptcy Code specifically

defines the forms of adequate assurance of payment in Section 366(c)(1), none of which include a

segregated bank account; and (4) Even if this Court were to improperly consider the Bank

Account as a form of adequate assurance of payment for the Utilities, the Court should reject it as

an insufficient form of adequate assurance of payment for the reasons set forth in Section A.1. of

this Objection.

        The Utilities are seeking the following cash deposits from the Debtors, which are amounts

that they are authorized to obtain pursuant to applicable state law: (a) APS - $43,072 (2.5-

                                                   2
ME1 31312842v.1
                  Case 19-11739-LSS        Doc 158      Filed 08/28/19     Page 3 of 16



month); (b) FPL - $79,213 (2-month); and (c) SoCalGas - $5,840 (2-month). Based on all the

foregoing, this Court should deny the Utility Motion as to the Utilities because the amounts of the

Utilities’ post-petition deposit requests are reasonable under the circumstances and should not be

modified.

                                                  Facts

                                            Procedural Facts

        1.         On August 5, 2019 (the “Petition Date”), the Debtors commenced their cases

under Chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) that are now

pending with this Court. The Debtors continue to operate their businesses and manage their

properties as debtors in possession pursuant to Bankruptcy Code sections 1107(a) and 1108.

        2.         The Debtors’ chapter 11 bankruptcy cases are being jointly administered.

                                           The Utility Motion

        3.         On the Petition Date, the Debtors filed the Utility Motion.

        4.         Because the Utilities were not properly or timely served with the Utility Motion

and the Debtors never attempted to contact the Utilities regarding their adequate assurance

requests prior to the filing of the Utility Motion, the Utilities had no opportunity to respond to the

Utility Motion or otherwise be heard at the ex parte hearing on the Utility Motion that took place

on August 6, 2019, despite the fact that Section 366(c)(3) (presuming this was the statutory basis

for the relief sought by the Debtors) requires that there be “notice and a hearing” to the Utilities.

        5.         On August 8, 2019, the Court entered the Interim Order (A) Approving the

Debtors’ Proposed Adequate Assurance of Payment For Future Utility Services, (B) Prohibiting

Utility Companies From Altering, Refusing, or Discontinuing Services, (C) Approving the

                                                       3
ME1 31312842v.1
                  Case 19-11739-LSS       Doc 158    Filed 08/28/19     Page 4 of 16



Debtors’ Proposed Procedures For Resolving Adequate Assurance Requests, and (D) Granting

Related Relief (the “Interim Utility Order”)(Docket No. 73). The Interim Utility Order set (i) an

objection deadline of September 4, 2019 and (ii) the final hearing on the Utility Motion to take

place on September 11, 2019 at 11:00 a.m.

        6.         Through the Utility Motion, the Debtors seek to avoid the applicable legal

standards under Sections 366(c)(2) and (3) by seeking Court approval for their own form of

adequate assurance of payment, which is the Bank Account containing $225,000 that supposedly

equals approximately one-half of the Debtors’ average monthly utility charges. Utility Motion at

¶ 11

        7.         The proposed Bank Account is not acceptable to the Utilities and should not be

considered relevant by this Court because Sections 366(c)(2) and (3) do not allow the Debtors to

establish the form or amount of adequate assurance of payment. Under Sections 366(c)(2) and

(3), this Court and the Debtors are limited to modifying, if at all, the amount of the security

sought by the Utilities under Section 366(c)(2).

        8.         The Debtors claim that to the best of their knowledge, there are no defaults or

arrearages with respect to the Debtors’ undisputed invoices for prepetition utility services. Utility

Motion at ¶ 9. However, Section 366(c)(3)(B)(ii) expressly provides that in making an adequate

assurance of payment determination, a court may not consider a debtor’s timely payment of

prepetition utility charges.

        9.         Although not requested in the Utility Motion, the Interim Utility Order and

proposed Final Utility Order provide that any payment made under those Orders, or any

authorization contained in those Orders, or any claim for which payment is authorized thereunder,

                                                    4
ME1 31312842v.1
                  Case 19-11739-LSS       Doc 158    Filed 08/28/19     Page 5 of 16



shall be subject to any orders of the Court approving any debtor in possession financing or use of

cash collateral. Interim Utility Order at ¶ 14; proposed Final Utility Order at ¶ 12. It is not clear

if the Debtors and their secured lenders are trying to subordinate all of the post-petition payments

made to the Utilities to the secured lenders’ liens or just the proposed amount contained in the

Bank Account. At a minimum, all post-petition payments made by the Debtors to the Utilities,

including any post-petition security, should not be subordinated to the lenders’ liens or subject to

subsequent disgorgement by the secured lenders. If the Debtors want the Utilities to provide

post-petition utility goods/services, any and all post-petition payments made to the Utilities should

be free and clear of any and all liens, otherwise all of the relief sought in the Utility Motion is

nothing more than a subterfuge.

        10.        The Utility Motion does not address why the Bank Account would be underfunded

with only two-weeks of utility charges when the Debtors know that the Utilities are required by

applicable state laws, regulations or tariffs to bill the Debtors monthly. Moreover, presumably the

Debtors want the Utilities to continue to bill them monthly and provide them with the same

generous payment terms that they received prepetition. Accordingly, if the Bank Account is

relevant, which the Utilities dispute, the Debtors need to explain: (A) why they are only proposing

to deposit two-week amounts into the Bank Account for the Utilities; and (B) how such an

insufficient amount could even begin to constitute adequate assurance of payment for the Utilities’

monthly bills.

        11.        Furthermore, the Utility Motion does not address why this Court should consider

modifying, if at all, the amounts of the Utilities’ adequate assurance requests pursuant to Section

366(c)(2). Rather, without providing any specifics, the Utility Motion merely states that the Bank

                                                    5
ME1 31312842v.1
                  Case 19-11739-LSS       Doc 158     Filed 08/28/19    Page 6 of 16



Account, “in conjunction with the Debtors’ ability to pay for future utility services in accordance

with prepetition practice,” constitutes sufficient adequate assurance of payment. Utility Motion at

¶ 11.

                                The Debtors’ Post-Petition Financing

        12.        On the Petition Date, the Debtors filed the Debtors’ Motion For Interim and Final

Orders: (A) Authorizing Debtors’ In Possession To (I) Obtain Postpetition Financing Pursuant

To 11 U.S.C. §§ 105, 362, 363, and 364, (II) Grant Liens and Superpriority Claims To

Postpetition Lenders Pursuant To 11 U.S.C. § 364; (III) Use Cash Collateral, and (IV) Provide

Adequate Protection To Prepetition Credit Parties, (B) Modifying Automatic Stay Pursuant To

11 U.S.C. §§ 361, 362, 363, and 364; and (C) Scheduling Final Hearing Pursuant To

Bankruptcy Rules 4001(B) and (C) and Local Bankruptcy Rule 4001-2 (the “Financing

Motion”)(Docket No. 15).

        13.        Through the Financing Motion, the Debtors are seeking authorization to obtain

post-petition financing consisting of a superpriority secured revolving credit facility in the

principal amount of up to $16 million, with $10.5 million available on an interim basis. Financing

Motion at page 3.

        14.        Through the Financing Motion, the Debtors also sought a carve-out for the

payment of approved fees of the Debtors’ professionals incurred prior to the delivery of a Default

Notice, plus an additional $250,000 incurred subsequent to the delivery of a Default Notice (the

“Carve-Out”). Financing Motion at pages 13-14.

        15.        On August 6, 2019, the Court entered the Interim Order:         (A) Authorizing

Debtors’ In Possession To (I) Obtain Postpetition Financing Pursuant To 11 U.S.C. §§ 105, 362,

                                                     6
ME1 31312842v.1
                  Case 19-11739-LSS      Doc 158     Filed 08/28/19    Page 7 of 16



363, and 364, (II) Grant Liens and Superpriority Claims To Postpetition Lenders Pursuant To 11

U.S.C. § 364; (III) Use Cash Collateral, and (IV) Provide Adequate Protection To Prepetition

Credit Parties, (B) Modifying Automatic Stay Pursuant To 11 U.S.C. §§ 361, 362, 363, and 364;

and (C) Scheduling Final Hearing Pursuant To Bankruptcy Rules 4001(B) and (C) and Local

Bankruptcy Rule 4001-2 (the “Interim Financing Order”)(Docket No. 48).

          16.      The Interim Financing Order authorized the Debtors to use cash collateral and

authorized the Debtors to borrow $12,064,000 on an interim basis. Interim Financing Order at

page 2.

          17. The Interim Financing Order also approved the Carve-Out. Interim Financing Order

at pages 25-26.

          18.      Attached as Exhibit “1” to the Interim Financing Order is a 13-week budget

through October 31, 2019 (the “Budget”). It is unclear from the Budget whether the Debtors

have budgeted sufficient sums for the timely payment of post-petition utility charges.

                                The Debtors’ Critical Vendor Motion

          19.      On the Petition Date, the Debtors filed the Debtors’ Motion For Entry of An

Order (A) Authorizing Debtors’ To Pay Prepetition Claims of Critical Vendors and (B) Granting

Related Relief (the “Critical Vendor Motion”)(Docket No. 14). Through the Critical Vendor

Motion, the Debtors sought authority to pay the prepetition claims of certain supposed critical

vendors of up to $3.15 million. Critical Vendor Motion at ¶ 1.

          20.      On August 8, 2019, the Court entered the Interim Order (A) Authorizing Debtors

To Pay Certain Prepetition Claims of Critical Vendors and (B) Granting Related Relief (the

“Interim Critical Vendor Order”)(Docket No. 76).

                                                    7
ME1 31312842v.1
                  Case 19-11739-LSS       Doc 158     Filed 08/28/19     Page 8 of 16



        21.        The Interim Critical Vendor Order authorized the Debtors to pay supposed critical

vendor claims in an aggregate not to exceed $3.15 million. Interim Critical Vendor Order at ¶ 3.

        22.        On August 22, 2019, the Court entered the Interim Order Authorizing: (A)

Increase To Interim Critical Vendor Cap and Interim PACA/PASA Cap; and (B) Granting

Related Relief (Docket No. 137) that increased the Critical Vendor Cap and PACA/PASA Cap by

an additional aggregate amount of $850,000.

        23.        The Debtors claim in paragraph 8 of the Utility Motion that “[u]ninterrupted

Utility Services are essential to the Debtors’ ongoing business operations.” However, the Critical

Vendor Motion does not reflect that the Debtors seek Court authority to pay prepetition utility

charges.

                                 The Bid Procedures and Sale Motion

        24.        On August 15, 2019, the Debtors filed the Motion For (I) An Order (A) Approving

Bidding Procedures For the Sale of Substantially All Assets of the Debtors; (B) Approving

Procedures For the Assumption and Assignment of Executory Contracts and Unexpired Leases;

(C) Scheduling the Auction and Sale Hearing; and (D) Granting Related Relief; (II) An Order

(A) Approving the Sale of the Debtors’ Assets Free and Clear of All Claims, Liens, and

Encumbrances; and (B) Approving the Assumption and Assignment or Rejection of Executory

Contracts and Unexpired Leases (the “Bid Procedures Motion”)(Docket No. 104).

        25.        The Debtors propose the following key dates and deadlines set forth in the Bidding

Procedures: (i)September 30, 2019, deadline to file objections to cure amounts; (ii) October 4,

2019, deadline to designate a stalking horse bidder; (iii) October 11, 2019, deadline to submit

bids; (iv) October 15, 2019, deadline for Debtors to notify bidders of status as qualified bidders;

                                                      8
ME1 31312842v.1
                  Case 19-11739-LSS        Doc 158     Filed 08/28/19    Page 9 of 16



(v) October 17, 2019, auction (if necessary); (vi) 1 day following conclusion of the auction,

deadline to file notice of (a) successful bid and backup bid and (b) identity of successful bidder

and backup bidder; (vii) October 18, 2019, deadline to file objections to sale; (viii) October 22,

2019, deadline to file objections to assumption and assignment of contracts; (ix) October 23,

2019, reply deadline; and (x) October 25, 2019, sale hearing date. Bid Procedures Order at ¶ 20.

                                       Facts Concerning the Utilities

           26.     Each of the Utilities provided the Debtors with prepetition utility goods and/or

services and have continued to provide the Debtors with utility goods and/or services since the

Petition Date.

           27.     Under the Utilities’ billing cycles, the Debtors receive approximately one month of

utility goods and/or services before the Utility issues a bill for such charges. Once a bill is issued,

the Debtors have approximately 20 to 30 days to pay the applicable bill. If the Debtors fail to

timely pay the bill, a past due notice is issued and, in most instances, a late fee may be

subsequently imposed on the account. If the Debtors fail to pay the bill after the issuance of the

past due notice, the Utilities issue a notice that informs the Debtors that they must cure the

arrearage within a certain period of time or its service will be disconnected. Accordingly, under

the Utilities’ billing cycles, the Debtors could receive at least two months of unpaid charges

before the utility could cease the supply of goods and/or services for a post-petition payment

default.

           28.     In order to avoid the need to bring witnesses and have lengthy testimony regarding

the Utilities regulated billing cycles, the Utilities request that this Court, pursuant to Rule 201 of

the Federal Rules of Evidence, take judicial notice of the Utilities’ billing cycles. Pursuant to the

                                                      9
ME1 31312842v.1
                  Case 19-11739-LSS        Doc 158     Filed 08/28/19     Page 10 of 16



foregoing request and based on the voluminous size of the applicable documents, the Utilities’

web site links to their tariffs and/or state laws, regulations and/or ordinances are as follows:

APS: http://www.aps.com/library/rates/sched-01.pdf

FPL - http://www.fpl.com/customer/rates_and_bill/rules_tariffs.shtml

SoCalGas:
https://www.socalgas.com/regulatory/tariffs/tariff-Book.shtml

          29.      Subject to a reservation of the Utilities’ right to supplement their post-petition

deposit requests if additional accounts belonging to the Debtors are subsequently identified or the

Debtors return to the Utilities for commodity supply, the Utilities’ post-petition deposit requests

are as follows:

Utility                       No. of Accts.         Est. Prepet. Debt             Dep. Request

APS                           1                     $15,310.27                    $43,072 (2.5-month)

FPL                           5                     $27,538.76                    $79,213 (2-month)

SoCalGas                      2                     $1,803.18                     $5,840 (2-month)

          30.      FPL held a prepetition deposits totaling $17,155 that it will recoup against

prepetition debt pursuant to Section 366(c)(4) of the Bankruptcy Code. No prepetition deposit

will remain after recoupment.




                                                      10
ME1 31312842v.1
                  Case 19-11739-LSS       Doc 158       Filed 08/28/19      Page 11 of 16



                                                Discussion

        A.         THE UTILITY MOTION SHOULD BE DENIED AS TO THE UTILITIES.

        Sections 366(c)(2) and (3) of the Bankruptcy Code provide:

             (2) Subject to paragraphs (3) and (4), with respect to a case filed under chapter
              11, a utility referred to in subsection (a) may alter, refuse, or discontinue utility
              service, if during the 30-day period beginning on the date of the filing of the
              petition, the utility does not receive from the debtor or the trustee adequate
              assurance of payment for utility service that is satisfactory to the utility;

             (3)(A) On request of a party in interest and after notice and a hearing, the court
              may order modification of the amount of an assurance of payment under
              paragraph (2).

        As set forth by the United States Supreme Court, “[i]t is well-established that ‘when the

statute's language is plain, the sole function of the courts--at least where the disposition required

by the text is not absurd--is to enforce it according to its terms.’” Lamie v. United States Trustee,

540 U.S. 526, 534, 124 S. Ct. 1023, 157 L. Ed. 2d 1024 (2004) (quoting Hartford Underwriters

Ins. Co. v. Union Planters Bank, N. A., 530 U.S. 1, 6, 120 S. Ct., 1942, 147 L. Ed. 2d 1 (2000)).

Rogers v. Laurain (In re Laurain), 113 F.3d 595, 597 (6th Cir. 1997) (“Statutes . . . must be

read in a ‘straightforward’ and ‘commonsense’ manner.”). A plain reading of Section 366(c)(2)

makes clear that a debtor is required to provide adequate assurance of payment satisfactory to its

utilities on or within thirty (30) days of the filing of the petition. In re Lucre, 333 B.R. 151, 154

(Bankr. W.D. Mich. 2005). If a debtor believes the amount of the utility’s request needs to be

modified, then the debtor can file a motion under Section 366(c)(3) requesting the court to

modify the amount of the utility’s request under Section 366(c)(2).

        In this case, the Debtors filed the Utility Motion to improperly shift the focus of their

obligations under Section 366(c)(3) from modifying the amount of the adequate assurance of

                                                       11
ME1 31312842v.1
                  Case 19-11739-LSS     Doc 158     Filed 08/28/19    Page 12 of 16



payment requested under Section 366(c)(2) to setting the form and amount of the adequate

assurance of payment acceptable to the Debtors. Accordingly, this Court should not reward the

Debtors for their failure to comply with the requirements of Section 366(c) and deny the Utility

Motion as to the Utilities.

                   1.    The Debtors’ Proposed Bank Account Is Not Relevant And
                         Even If It Is Considered, It Is Unsatisfactory Because It Does
                         Not Provide the Utilities With Adequate Assurance of
                         Payment.

        This Court should not even consider the Bank Account as a form of adequate assurance of

payment because: (1) It is not relevant because Section 366(c)(3) provides that a debtor can only

modify “the amount of an assurance of payment under paragraph (2)”; and (2) The Bank Account

is not a form of adequate assurance of payment recognized by Section 366(c)(1)(A). Moreover,

even if the Court were to consider the Bank Account, the Bank Account is an improper and

otherwise unreliable form of adequate assurance of future payment for the following reasons:

             1. Unlike the statutory approved forms of adequate assurance of payment, the
                Bank Account is not something held by the Utilities. Accordingly, the
                Utilities have no control over how long the Bank Account will remain in
                place.

             2. In order to access the Bank Account, the Utilities have to incur the expense
                to draft, file and serve a default pleading with the Court and possibly
                litigate the demand if the Debtors refuse to honor a disbursement request.

             3. It is underfunded from the outset because the Utilities issue monthly bills
                and by the time a default notice is issued the Debtors will have received
                approximately 60 days of commodity or service.

             4. The Debtors are not required to replenish the Bank Account following pay-
                outs.

             5. The Debtors fail to state whether draws from the Bank Account would be
                limited to two-week amounts.

                                                   12
ME1 31312842v.1
                  Case 19-11739-LSS     Doc 158     Filed 08/28/19    Page 13 of 16



             6. The Debtors should not reduce the amount of Bank Account on account of
                the termination of utility services to a Debtor account until the Debtors
                confirm that all post-petition charges on a closed account are paid in full.

             7. The Debtors secured lenders may have a lien on the Bank Account.

           Accordingly, the Court should not approve the Bank Account as adequate assurance as

  to the Utilities because the Bank Account is: (a) not the form of adequate assurance requested

  by the Utilities; (b) not a form recognized by Section 366(c)(1)(A); and (c) an otherwise

  unreliable form of adequate assurance.

                   2.    The Utility Motion Should Be Denied As To the Utilities
                         Because the Debtors Have Not Set Forth Any Basis For
                         Modifying the Utilities’ Requested Deposits.

           In the Utility Motion, the Debtors fail to address why this Court should modify the

  amounts of the Utilities’ requests for adequate assurance of payment. Under Section 366(c)(3),

  the Debtors have the burden of proof as to whether the amounts of the Utilities’ adequate

  assurance of payment requests should be modified. See In re Stagecoach Enterprises, Inc., 1

  B.R. 732, 734 (Bankr. M.D. Fla. 1979) (holding that the debtor, as the petitioning party at a

  Section 366 hearing, bears the burden of proof). However, the Debtors do not provide the

  Court with any evidence or factually supported documentation to explain why the amounts of

  the Utilities’ adequate assurance requests should be modified. Accordingly, the Court should

  deny the relief requested by Debtors in the Utility Motion and require the Debtors to comply

  with the requirements of Section 366(c) with respect to the Utilities.




                                                   13
ME1 31312842v.1
                  Case 19-11739-LSS       Doc 158     Filed 08/28/19     Page 14 of 16



        B.         THE COURT SHOULD ORDER THE DEBTORS TO PROVIDE THE
                   ADEQUATE ASSURANCE OF PAYMENT REQUESTED BY THE
                   UTILITIES PURSUANT TO SECTION 366 OF THE BANKRUPTCY
                   CODE.

        Section 366(c) was amended to overturn decisions such as Virginia Electric and Power

Company v. Caldor, Inc., 117 F.3d 646 (2d Cir. 1997), that held that an administrative expense,

without more, could constitute adequate assurance of payment in certain cases.                Section

366(c)(1)(A) specifically defines the forms that assurance of payment may take as follows:

                   (i) a cash deposit;
                   (ii) a letter of credit;
                   (iii) a certificate of deposit;
                   (iv) a surety bond;
                   (v) a prepayment of utility consumption; or
                   (vi) another form of security that is mutually agreed upon between the
                   utility and the debtor or the trustee.

        Section 366 of the Bankruptcy Code was enacted to balance a debtor’s need for utility

services from a provider that holds a monopoly on such services, with the need of the utility to

ensure for itself and its rate payers that it receives payment for providing these essential services.

See In re Hanratty, 907 F.2d 1418, 1424 (3d Cir. 1990). The deposit or other security “should

bear a reasonable relationship to expected or anticipated utility consumption by a debtor.” In re

Coastal Dry Dock & Repair Corp., 62 B.R. 879, 883 (Bankr. E.D.N.Y. 1986). In making such a

determination, it is appropriate for the Court to consider “the length of time necessary for the

utility to effect termination once one billing cycle is missed.” In re Begley, 760 F.2d 46, 49 (3d

Cir. 1985).

        The Utilities bill the Debtors on a monthly basis for the charges already incurred by the

Debtors in the prior month. The Utilities then provide the Debtors with approximately 20 to 30

days to pay a bill before a late fee may be charged, and also provide written notice before utility
                                                      14
ME1 31312842v.1
                  Case 19-11739-LSS     Doc 158      Filed 08/28/19      Page 15 of 16



service can be terminated for non-payment pursuant to applicable state laws, tariffs and/or

regulation. Based on the foregoing state-mandated billing cycles, the minimum period of time the

Debtors could receive service from the Utilities before termination of service for non-payment of

post-petition bills is approximately two (2) months. Moreover, even if the Debtors timely pay

their post-petition utility bills, the Utilities still have potential exposure of approximately 45 to 60

days based on their billing cycles. Furthermore, the amounts of the Utilities’ deposit requests are

the amounts that the applicable public service commission, which is a neutral third-party entity,

permit the Utilities to request from their customers. The Utilities are not taking the position that

the deposits that they are entitled to obtain under applicable state law are binding on this Court,

but, instead are introducing those amounts as evidence of amounts that their regulatory entities

permit the Utilities to request from their customers.

        Moreover, in contrast to the improper treatment proposed to the Debtors’ Utilities, the

Debtors have made certain that supposed “critical vendors” and post-petition professionals are

favored creditors over the Utilities by ensuring (i) the payment of Critical Vendor Claims in an

aggregate amount not to exceed $3.15 million, plus an increase of the Critical Vendor Cap and

PACA/PASA Cap by an additional aggregate amount of $850,000, and that (ii) the post-petition

bills/expenses of Debtors’ counsel are paid, even in the event of a post-petition default on the use

of DIP financing and cash collateral, by seeking a $250,000 professionals carve-out for the

payment of their fees/expenses after a default and a guarantee of payment for fees incurred up to a

default. Therefore, despite the fact that the Utilities continue to provide the Debtors with crucial

post-petition utility services on the same generous terms that were provided prepetition, with the

possibility of non-payment, the Debtors are seeking to deprive the Utilities of any adequate

                                                     15
ME1 31312842v.1
                  Case 19-11739-LSS        Doc 158     Filed 08/28/19    Page 16 of 16



assurance of payment for which they are entitled to for continuing to provide the Debtors with

post-petition utility goods/services. Against this factual background, it is reasonable for the

Utilities to seek and be awarded the full security they have requested herein.

        WHEREFORE, the Utilities respectfully request that this Court enter an order:

      1.           Denying the Utility Motion as to the Utilities;

      2.           Awarding the Utilities the post-petition adequate assurance of payments pursuant

                   to Section 366 in the amount and form satisfactory to the Utilities, which is the

                   form and amount requested herein; and

      3.           Providing such other and further relief as the Court deems just and appropriate.

Dated: August 28, 2019                    McCARTER & ENGLISH, LLP

                                          /s/ William F. Taylor, Jr.
                                          William F. Taylor, Jr. (#2936)
                                          Renaissance Centre
                                          405 North King Street, 8th Floor
                                          Wilmington, DE 19801
                                          Telephone: (302) 984-6300
                                          Facsimile: (302) 984-6399
                                          E-mail: wtaylor@mccarter.com

                                          and

                                          LAW FIRM OF RUSSELL R. JOHNSON III, PLC
                                          Russell R. Johnson III (VSB No. 31468)
                                          John M. Craig (VSB No. 32977)
                                          2258 Wheatlands Drive
                                          Manakin-Sabot, Virginia 23103
                                          Telephone: (804) 749-8861
                                          Facsimile: (804) 749-8862
                                          E-mail: russell@russelljohnsonlawfirm.com
                                                    john@russelljohnsonlawfirm.com

                                          Counsel for Arizona Public Service Company, Florida
                                          Power & Light Company and Southern California Gas
                                          Company
                                                       16
ME1 31312842v.1
